6613920DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation of “the power source configured to provide a variable frequency supply of power”. This limitation merely states a functional characteristic without providing any indication about how the functional characteristic is provided. The recited functional characteristic does not follow from the structure recited in the claim, so it is unclear whether the claim requires some other structure to be added to the apparatus to achieve the functional characteristic or the functional characteristic is due to a manner of operating the device. 
Furthermore, it is known in the art that there are multiple ways to provide a variable frequency supply of power. Therefore, it is not clear which of those ways are encompassed by the claim. Thus, one having ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim (see MPEP 2173.05(g) for more information.
For the purpose of examination, the above limitation will be interpreted as “the power source configured to provide various frequency supply of power”.
Claim 33 recites the limitation of “the power source configured to provide a variable voltage supply of power”. This limitation merely states a functional characteristic without providing any indication about how the functional characteristic is provided. The recited functional characteristic does not follow from the structure recited in the claim, so it is unclear whether the claim requires some other structure to be added to the apparatus to achieve the functional characteristic or the functional characteristic is due to a manner of operating the device. 
Furthermore, it is known in the art that there are multiple ways to provide a variable voltage supply of power. Therefore, it is not clear which of those ways are encompassed by the claim. Thus, one having ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim (see MPEP 2173.05(g) for more information.
For the purpose of examination, the above limitation will be interpreted as “the power source configured to provide various voltage supply of power”.
Claim 40 recites the limitation of “the power source configured to provide a variable frequency supply of power and a variable voltage supply of power”. This limitation merely states a functional characteristic without providing any indication about how the functional characteristic is provided. The recited functional characteristic does not follow from the structure recited in the claim, so it is unclear whether the claim requires some other structure to be added to the apparatus to achieve the functional characteristic or the functional characteristic is due to a manner of operating the device. 
Furthermore, it is known in the art that there are multiple ways to provide a variable voltage supply of power and a variable voltage supply of power. Therefore, it is not clear which of those ways are encompassed by the claim. Thus, one having ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim (see MPEP 2173.05(g) for more information.
For the purpose of examination, the above limitation will be interpreted as “the power source configured to provide various frequency supply of power and various voltage supply of power”.
Due to the dependency to the parent claims, claims 27-32, 34-30, and 41-45 are rejected.
Claims 29, 36, and 43 recite the limitation of “the outlet of the vessel is located at a level below a liquid gas interface of the vessel”. “a liquid gas interface” is only formed during the operation of the device, hence not a structural limitation. Therefore, it is not clear where the outlet is located. Appropriate correction/clarification is required.  
Claims 30, 37, and 44 recite the limitation of “the power source is configured to supply power to the electrode to induce an electrostatic field…”. This limitation merely states a functional characteristic without providing any indication about how the functional characteristic is provided. The recited functional characteristic does not follow from the structure recited in the claim, so it is unclear whether the claim requires some other structure to be added to the apparatus to achieve the functional characteristic or the functional characteristic is due to a manner of operating the device. 
Furthermore, it is known in the art that there are multiple ways to supply power to the electrode to induce an electrostatic field. Therefore, it is not clear which of those ways are encompassed by the claim. Thus, one having ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim (see MPEP 2173.05(g) for more information.
For the purpose of examination, the above limitation will be interpreted as “the power source is configured to supply power to generate an electric field”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 26-45 are rejected under 35 U.S.C. 103 as being unpatentable over Eliason et al (U.S. 6,284,105) in view of Nakatani et al (PG-PUB US 2010/0296980).
Regarding claims 26, 33 and 40, Eliasson et al disclose an electric discharge generating device (ABSTRACT). The apparatus comprises 
(1) an inner first electrode 1 within an outer grounded shell 3  having an inlet and an outlet for flowing reactants through a gap 5 between the electrodes (i.e. an electrically grounded vessel…, Figures 1-3, col. 8, line 24-34); and 
(2) a high voltage generator 1 connected to the electrodes for generating the electric discharge, wherein the high voltage generator can effect variable voltage and frequency  (i.e. a power supply…, the power supply…various frequency and/or voltage supply of power, Figures 1-3, col. 6, line 32-35 & col. 7, line 11-16).
Eliasson teaches that the outer shell 3 is grounded while the inner shell 2 is a powered electrode, wherein the electric discharge generated between the electrodes can be used for cracking hydrocarbon or generating ozone (col. 8, line 25-58), but does not teach a grounded vessel having an inlet/outlet or the power supply coupled through the vessel to the inner electrode. 
However, Nakatani et al disclose an electric discharge/ozone generating device (ABSTRACT).Nakatani teaches that the apparatus comprises a tank having an outer tube 3 as a ground electrodes and a metal film 2 on a glass tube 1 as a powered electrode within the tank 4, wherein (i) the tank 4 comprises an inlet 12 and an outlet 14 for flowing reactants/gases; and (ii) the electric discharge/ozone is generated between the electrodes by applying voltage from a power supply 11 coupled through the tank to the powered electrode 2 via a bushing 10 and a brush shaft 7 (Figure 1, paragraph [0028]. 
Nakatani further indicates that such configuration can allow the apparatus to continuously operate with high reliability (paragraph [0053]). Therefore, it would be obvious for one having ordinary skill in the art to utilize a tank having an inlet and an outlet as a ground electrode and a power supply coupled to the inner powered electrode through the tank as suggested by Nakatani in order to continuously operate the device of Eliasson with high reliability.
It should be noted that the limitation of “for propagating molecular growth of hydrocarbon” in preamble recitations is for intended use. When reading the preamble in the context of the entire claim, the above recitation is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Regarding claims 27, 34, and 41, Eliasson teaches the first electrode 2 and the second ground electrode 3 (Figures 1-3, col. 8, line 24-34). Nakatani teaches the tank 4 comprises the tube ground electrode 3 and the powered inner electrode 2 (Figure 1, paragraph [0028]).
  Regarding claims 28, 35, and 42, Eliasson teaches the first electrode 2 and the second ground electrode 3 (Figures 1-3, col. 8, line 24-34). Nakatani teaches the tank 4 comprises the tube ground electrode 3 and the powered inner electrode 2 (Figure 1, paragraph [0028]).
Regarding claims 29, 36, and 43. Eliasson teaches that the outlet for the product is provided at the bottom of the shells (Figure 2). Nakatani teaches the outlet 14 is provided at the lower portion of the tank (Figure 1). Furthermore, it should be noted that liquid and gas in “a liquid gas interface” are material worked upon the device. It has been held that material worked upon a device does not limit the apparatus claim from the prior art (MPEP 2115).
Regarding claims 30, 37, and 44. Eliasson teaches that the high voltage generator 1 applies voltage to the electrodes for generating electric discharge/plasma (col. 8, line 24-52). Nakatani teaches the power supply 11 applies power to the electrodes for generating electric discharge/ozone (Figure 1, paragraphs [0028] & [0052]). Moreover, the limitation of “configured to …to generate plasma” is related to a manner of operating the device. It has been held that manner of operating a device does not differentiate the apparatus claim from the prior art (MPEP 2114).
Regarding claims 31, 38, and 45. It should be noted that “the electrostatic field” is not a structural limitation, rather a result of operating the device. It has been held that manner of operating a device does not differentiate the apparatus claim from the prior art (MPEP 2114).
Regarding claims 32 and 39, Eliasson teaches that a dielectric layer 4 covers the powered first electrode 2 (Figures 1-3, col. 8 line 29-30). Nakatani teaches that the inner electrode 2 is covered by a glass tube 1 (Figure 1, paragraph [0028]).
Conclusion
Claims 26-45 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855. The examiner can normally be reached Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIUYU TAI/Primary Examiner, Art Unit 1795